Giving the complaint every favorable intendment (Underpinning & Found. Constructors v Chase Manhattan Bank, 46 NY2d 459, 462), there are at the very least questions of fact as to whether or not the parties’ tolling agreement applies to this dispute, whether the release given by plaintiff to defendant covers this dispute, whether all of the alleged fraudulent acts were committed more than six years prior to the tolling agreement, and whether plaintiff discovered or should have discovered any of the alleged fraudulent acts more than two years prior to the agreement. Concur — Milonas, J. P., Rosenberger, Ellerin, Rubin and Williams, JJ.